Title: Thomas Jefferson to Samuel Pleasants, 20 March 1814
From: Jefferson, Thomas
To: Pleasants, Samuel


          Sir Monticello Mar. 20. 14.
          To compleat my collection of the latter Sessions acts I need those of the sessions which commenced in
          Dec. 1809.
          Dec. 1812.
          Dec. 1813.will you be so good as to furnish me with them by the stage, adding to the packet one of Hopkins’s razor straps, without a drawer or any thing but the strap.
          I subscribed for a doz. copies of miss Lomax’s poems. be so good as to send me a single copy, and to keep the rest for sale for her benefit, drawing at the same time the price of the 12. for her use from mr Gibson with that of the other articles above requested. Accept assurances of my esteem and respect
          Th:
            Jefferson
        